Citation Nr: 1522427	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  06-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUE

Entitlement to service connection for a psychiatric disability to include depressive disorder and post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 until April 1992, including a tour of duty in the Persian Gulf.  The Veteran had subsequent service in the Army National Guard of Puerto Rico from August 1993 until December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was last remanded by the board in November 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's November 2013 remand, the Veteran's claims file has been lost.  Efforts have been made to rebuild the record, but the service treatment records and many other documents remain missing.  VA endeavored to obtain the records from the RO where they had been located as well as from the Puerto Rico National Guard, to no avail.  The Adjutant General was contacted twice, but a response is not of record.  The Veteran's DD Form 214 is of record and reflects service in Iraq, but no combat awards.  Nonetheless, the Veteran has reported combat service which has not been verified.  

The Board also remanded this case to obtain records, clarify the Veteran's current psychiatric diagnosis, and to determine if the current diagnosis is etiologically related to service.  In May 2014, the VA examination was conducted at which time the Veteran again reported combat service.  The examiner concluded that the Veteran did not have PTSD, but rather had a depressive disorder, not otherwise specified (NOS), consistent with prior diagnoses recorded in the record.  The examiner opined that the Veteran first sought psychiatric care in 1998, six years after his military discharge, and the events that led to his reported military stressors.  Thus, a temporal relationship between the neuropsychiatric disorder and the Veteran's military service is not established.  
.
Although the delay in seeking treatment may be considered a factor, the examiner provided no rationale regarding why the post-service delay in seeking treatment in this case negated an etiological relationship, since service connection may be granted for  disease diagnosed after discharge.  See 38 C.F.R. § 3.303(d).  

The Board finds that this opinion reflects insufficient rationale with regard to the depressive disorder, NOS, and an addendum medical opinion should be obtained, particularly since the record reflects that the Veteran's file went missing after the July 2012 Board decision and the service treatment records as well as other evidence are unavailable for review.  In that regard, and prior to the examination, the Adjutant General should again be contacted and the Veteran's contentions of combat service should be verified with the appropriate service department.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adjutant General and again attempt to secure the Veteran's records.  

2.  Contact the appropriate service department and attempt to verify whether the Veteran served in combat in the Persian Gulf, in Iraq.  

3.  Then, obtain a VA addendum opinion from the examiner who conducted the May 2014 examination, or, if unavailable, from another examiner.  The examiner should review the record.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that depressive disorder, NOS, had its clinical onset during service or is related to any in-service disease, event, or injury.  If the Veteran had combat service, the examiner should accept the Veteran's statements as credible regarding his service.  The examiner should provide a complete rationale, beyond the delay by the Veteran in seeking medical treatment.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

